DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 03 May 2022.  The changes therein and corresponding remarks have been considered.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  Of these, claims 9-12 have been withdrawn previously.  Claims 1 and 13 are independent.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-12 directed to an invention non-elected without traverse (e.g., see the Office action dated 28 October 2021, page 3, and the applicant’s reply dated 25 January 2022).  Accordingly, claims 9-12 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9-12 have been cancelled (see the Election/Restrictions section above).

Allowable Subject Matter
Claims 1-8 and 13-20 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks (starting at the bottom of page 6 through the top of page 8), filed 03 May 2022.
Particularly, regarding claim 1 as amended (and its dependent claims 2-8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  each of the plurality of word lines comprises a plurality of counters each configured to separately store a value representing a number of activations and an amount of time of activation of a corresponding one of the plurality of word lines (understood in light of Figs. 4 and 5 of the present application).
Further, regarding claim 13 as amended (and its dependent claims 14-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  receiving a plurality of values, each of the plurality of values representing a number of activations, a length of activation time of the word line, or a combination thereof, wherein each of the plurality of values are provided by a corresponding one of a plurality of counters of the word line; and determining a correct value for the word line based, at least in part, on a comparison of the plurality of values to one another (understood in light of Figs. 4 and 5 of the present application).
The above highlighted features, in combination with other limitations in claims 1 and 13 as amended, are not clearly disclosed in, or not deemed obvious over, the previously cited Shore reference.
In another relevant reference in the art, US 2014/0177376 A1 (“SONG”) discloses a second cell array CA2 in Figs. 7 and 8 for storing in each row a number of activations of a corresponding word line, and a redundant cell array RCA in Fig. 7 and 8 for replacing one or more bit lines BL2 in the second cell array CA2, but does not disclose all the limitations as recited in each of claims 1 and 13 as amended.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824